Title: To Thomas Jefferson from John J. Giraud, 5 April 1806
From: Giraud, John J.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore April 5th. 1806.
                        
                        Tho’ I have not the honour of being personally known to you, the constant, and invariable disposition, by
                            which you are known to be animated, to patronize, and foster whatever may tend to promote the happiness, and welfare of
                            the people of the United States, over whom you preside with so much credit to yourself, precludes the necessity of an
                            apology on my part for addressing you on a subject of the highest importance to the health of the people. I submit to your
                            consideration, Sir, the fruit of my researches, and observations in relation to that disease, which for twelve years past
                            has so frightfully ravaged our country. It is the discovery of a medicine, which long experience has beyond the
                            possibility of a doubt evinced to be the certain, and specific remedy for the yellow Malignant fever.   About the middle of the progress of the Epidemic fever, which raged, in this City in the year 1800, after
                            having in vain prescribed to my patients the remedies recommended by the most learned Physicians for malignant Epidemic
                            fevers, I at length determined to investigate thoroughly the nature of the prevailing disease by the dissection of the
                            bodies of some, who had fallen victims to its virulence, by analizing the vomits of patients, and by other similar
                            experiments. In this I succeeded to the utmost of my most sanguine expectations and was afterwards fully confirmed in my
                            ideas respecting its nature in subsequent attacks of the disorder.
                        It is a thorough conviction of the certain efficacy of this remedy, which makes me bold to pronounce it the
                            sure antidote to that terrible disorder. This, time, and experience will but confirm, and will give to it the first rank
                            among the most powerful antipestilential medicines, and perhaps even it may one day prove to be an antidote to the plague
                            itself.
                        To indemnify myself for the trouble, and expense I have been put to, I have opened a subscription. The
                            consideration that you are the patron, and friend of whatever tends to the general welfare induces me to claim your
                            patronage, and encouragement—
                        I have the honour to be with profound respect, and esteem Your most humble, and most Obedient Servant
                        
                            John J. Giraud
                            
                        
                    